

116 HRES 487 IH: Expressing full support to the Ukrainian people in their aspiration to continue consolidating their democracy and rule of law.
U.S. House of Representatives
2019-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 487IN THE HOUSE OF REPRESENTATIVESJuly 12, 2019Mr. Keating (for himself and Mr. Kinzinger) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing full support to the Ukrainian people in their aspiration to continue consolidating their
			 democracy and rule of law.
	
 Whereas the Ukrainian people have demonstrated their commitment to democracy and sovereignty during the Revolution of Dignity demonstrations as well as peacefully at the ballot box in three nationwide elections since then;
 Whereas the overwhelming majority of Ukrainians in all regions say it is important that Ukraine continues to consolidate its democracy in the face of Russian-sponsored disinformation campaigns aimed at dividing the country as well as portraying Ukraine and its democratically elected leaders as a failed state;
 Whereas the results of the spring 2019 Ukrainian presidential election indicate Ukrainians want to see progress on reforms through processes that are both democratic and timely, particularly more accountable leadership and more consistent headway against public corruption;
 Whereas Ukrainian voters and election commissioners throughout the country conducted an orderly and democratic voting process, defying bomb threats, cybersecurity incursions, and predictions of disruption by extremist groups;
 Whereas Ukraine’s electoral systems stood the test of the presidential campaign, and the International Election Observation Mission organized by the Organization for Security and Cooperation in Europe found that the election was competitive and held with respect for fundamental freedoms, but also highlighted potential future vulnerabilities and shortcomings in the electoral framework;
 Whereas there may be attempts to exploit these shortcomings to discredit the snap parliamentary elections, currently scheduled for July, including as part of a Kremlin-orchestrated disinformation campaign;
 Whereas Russian attempts to disrupt and discredit democratic electoral processes in Ukraine have direct and negative consequences for the American people, as Ukraine has served as a testing ground for Russian techniques later employed in the United States and Europe;
 Whereas a democratic electoral process, the results of which are seen as highly credible by all Ukrainians and the international community, will demonstrate the commitment of the new Ukrainian administration to continuing or accelerating reform processes begun by its predecessors; and
 Whereas the Congress considers itself a partner to the Ukrainian people and government in supporting democratic reform, including elections: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its full support to the Ukrainian people in their aspirations for fully consolidated democracy and the rule of law;
 (2)supports and stands ready to help Ukraine fight Russian attempts to undermine the Ukrainian people’s unified support for democratic values;
 (3)supports and stands ready to help Ukraine administer a snap parliamentary election that fully meets international democratic standards;
 (4)calls on the Ukrainian Central Election Commission to take all regulatory and logistical steps possible to ensure that all Ukrainians can vote, including those in the occupied territories and those with disabilities; and
 (5)calls on social media platforms to establish a meaningful presence in Ukraine to be responsive to any concerns raised by electoral stakeholders and to better mitigate any abuses of their products.
			